IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


JAVIER MADERA,

              Appellant,

 v.                                                       Case No. 5D16-4352

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed September 22, 2017

Appeal from the Circuit Court
for St. Johns County,
J. Michael Traynor, Judge.

James S. Purdy, Public Defender, and
Allison A. Havens, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       We affirm Appellant’s convictions and sentences but do so without prejudice to

Appellant filing a motion pursuant to Florida Rule of Criminal Procedure 3.800(a) or 3.850

on his claim that the imposition of drug offender probation in this case is illegal. Appellant

failed to preserve this claim for review on direct appeal by either contemporaneously
objecting to the alleged sentencing error or by filing a motion pursuant to rule 3.800(b)(2).

See Jackson v. State, 983 So. 2d 562, 569 (Fla. 2008).

       AFFIRMED.

COHEN, C.J., LAMBERT and EDWARDS, JJ., concur.




                                             2